department of the treasury internal_revenue_service washington d c uilc date number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x state a state b region c year issue whether the effect of sec_601 of the federal aviation administration faa authorization act of on taxpayer’s intrastate operating authorities entitles taxpayer to a deductible loss under sec_165 conclusion despite arguments supporting disallowance where total economic regulation is eliminated and only a general business or vehicular regulation remains i e where there is no significant industry or activity specific regulation litigating this issue is not recommended facts x taxpayer a state a corporation is engaged in the transportation of goods by truck throughout region c prior to in order to operate its trucks within a particular state's borders taxpayer was required to maintain state issued operating authorities for each state in which its trucks regularly traveled in general these operating authorities specified various terms and conditions for operating within the issuing state including the routes that could be traveled the loads that could be carried and the prices that could be charged for services maintaining these authorities further required that carriers abide by applicable state rules and regulations relating to insurance safety and licensing requirements prior to date taxpayer held operating authorities in state a and state b these operating authorities were freely transferable non-depreciable and had a combined basis to taxpayer of dollar_figure effective date the federal aviation administration authorization act of u s c the act preempted the states’ power to enact or enforce a law regulation or other provision having the force and effect of law related to a price route or service of any motor carriers with respect to the transportation of property this federal prohibition did not extend to the transportation of household goods while eliminating all economic regulation the act did not preclude all state regulation of motor carriers congress provided that states may continue to regulate safety truck routing by size and weight insurance coverage and hazardous materials routing u s c h moreover congress indicated that this list of noneconomic items was not exclusive but rather was an enumeration of some of the matters which are not ‘prices rates or services’ and which are therefore not preempted h_r conf_rep no 103d cong 2d sess additionally a carrier may elect to be subject_to further state regulation regarding certain uniform business practices including cargo liability bills of lading credit rules and antitrust immunity for joint lines like pre- deregulation requirements actual post-deregulation requirements vary by state before date state a regulated various aspects of a motor carrier’s operation including safety tariffs routes and insurance since date state a continues to regulate carriers as to issues of safety and insurance with sec_197 and d d permit amortization of the costs of acquiring certain property including licenses permits and other rights granted by governmental units agencies or instrumentalities if the property in issue was acquired by the taxpayer after date and on or before date none of taxpayer's operating authorities were purchased during this period respect to pre-deregulation operating authorities state a eventually issued new permits to carriers whose operating authorities were in good standing recognizing that it would be administratively infeasible to issue new permits to all holders of authorities by the effective date of the act the state treated certain qualifying operating authorities as interim permits effective from date until a new permit was issued on the state a regulatory agency issued canceling then-existing operating authorities and simultaneously recognizing interim permits to qualify for an interim permit an existing carrier had to satisfy three requirements continuation in the business of transporting property compliance with pertinent law and regulation ie proof of insurance and a satisfactory safety fitness review and demonstration that its pre- deregulation operating authorities were in good standing state a code2 before date state b regulated various aspects of a motor carrier’s operations including safety services must be required by public convenience or necessity and not damaging to the highway or highway traffic rates schedules or contracts highway use taxes and insurance after state b continued to maintain safety insurance and highway use_tax regulations state b also established optional regulations related to cargo liability cargo credit bill of lading joint line rates mileage guides and commodity classifications after deregulation state b required all carriers to obtain a new permit to obtain the new permit carriers holding operating authorities on date were required only to file an application and safety plan with the state b regulatory agency taxpayer's c p a initially indicated that taxpayer surrendered its authorities to the issuing states after the act became effective but taxpayer's counsel has subsequently denied knowledge of this transaction it is noteworthy that neither state a nor state b required that operating authorities be surrendered on its year income_tax return the taxpayer claimed a deduction for its basis in its state a and state b operating authorities law and analysis in general sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise contained the emergency rules in force from to the effective date of the final rules 3on state b passed which conformed state b intrastate transportation regulations to the requirements of the act only a bona_fide loss is allowable to qualify as bona_fide the loss must be evidenced by closed and completed transactions and fixed by identifiable events sec_1_165-1 only losses actually sustained during the taxable_year are deductible mere book entries or charge-offs do not establish a loss a taxpayer is not entitled to a sec_165 deduction for income anticipated but not received ordinary_income actually received may not be reduced by the amount of income a taxpayer fails to receive nor may a deduction be claimed for profits that will never be reported see generally 313_us_28 difference between value of canceled lease and amount received for cancellation not a deductible loss 34_tc_539 aff'd 302_f2d_682 9th cir greenway v commissioner tcmemo_1980_97 carroll v commissioner tcmemo_1981_347 to be entitled to deduct an abandonment_loss a taxpayer owner must satisfy a two prong test an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 274_us_398 a j industries inc v united st503_f2d_660 9th cir 92_tc_1249 aff'd 909_f2d_1146 8th cir the existence of each prong must be ascertained from all the surrounding facts and circumstances 59_tc_220 in showing an intent to abandon such manifestation must set to rest the possibility of future use of the abandoned property 252_f2d_425 4th cir neither intent nor non-use alone is sufficient to accomplish abandonment citron v commissioner 92_tc_200 the concept of abandonment is not limited to tangible_property 97_tc_200 93_tc_553 rev'd f 2d 5th cir whether tangible or intangible the same principles and analysis apply id sec_1_165-2 specifically allows a deduction for a loss arising from the sudden termination of the usefulness of any non-depreciable business property or the permanent discarding of the property therefore to establish that it is allowed a deduction under sec_165 taxpayer must establish that its operating authorities became worthless or that it abandoned those authorities and that its loss is evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the tax consequences of federal deregulation has been addressed in revrul_84_145 1984_2_cb_47 considering whether a commercial air carrier sustained a deductible loss arising from the deregulation of the airline industry prior to deregulation the air carrier incurred considerable expense to obtain route authorities permitting it to service specific geographic regions to obtain its route authorities the air carrier was required to apply to the civil aeronautics board cab and demonstrate that it was fit willing and able to perform the services for which it sought the authorities the carrier was also required to demonstrate to the cab that it conformed to applicable rules and regulations and that its services were required by public convenience and necessity deregulation significantly reduced the requirements air carriers must satisfy to obtain route authorities these reduced requirements had the effect of increasing competition to service specific routes and therefore decreasing the value to the taxpayer of its route authorities in considering whether the taxpayer could deduct the value of its route authorities revrul_84_145 relies upon two cases it first refers to 201_f2d_743 10th cir cert_denied 345_us_993 wherein the court held that the taxpayer a newspaper publisher did not sustain a deductible loss as a result of the supreme court’s holding that the by- laws of the associated press which granted the taxpayer exclusive access to local associated press news gathering facilities violated the sherman anti-trust act after the supreme court's decision other news organizations could not be denied associated press membership the taxpayer claimed a deduction for the value of its associated press membership on the basis that the supreme court's decision completely destroyed the value of the membership while acknowledging that the value of the asset membership in associated press had diminished finding that the taxpayer continued to use the associated press and enjoy the other_benefits available through its membership the court concluded that the asset was not worthless in sustaining the service’s denial the court stated a taxpayer is not chargeable with a capital_gain resulting from an enhanced value of a capital_asset while it is still being used in the business neither may he take a deduction from gross_income because of the diminution in value of such an asset while it is still a part of the business and is being used in the business reporter publishing co inc pincite revrul_84_145 also relies upon 37_bta_576 aff'd 101_f2d_813 9th cir cert_denied 308_us_562 in this case consolidated freight lines cfl an operator of trucking lines had purchased several freely transferable certificates of public convenience and necessity these certificates were issued by the washington department of public works later the department of public service pursuant to a law the certificates permitted cfl to operate its trucking lines over specified routes within the state of washington prior to deregulation the franchise to transport freight over specified routes conferred by an operating authority were extremely valuable to the holder in legislation became effective which abolished the exclusive character of the certificates as under prior_law the legislation required carriers to obtain certificates of public convenience and necessity ie new certificates also as under prior_law the new certificates were freely transferable operators that held certificates issued under the law were however permitted to continue to operate under those certificates in the same manner and to the same effect as if such certificates were new certificates cfl was not required to obtain a new certificate the taxpayer claiming that the operating rights certificates of convenience and necessity were worthless as a result of the new law’s repealing the monopolistic characteristics the certificates enjoyed under prior_law sought a deduction for the cost of the operating rights while agreeing with the taxpayer that the new statute destroyed its monopolistic rights the board_of_tax_appeals denied the deduction explaining that the monopolistic character of the certificates was not separable from the right to operate a business and therefore did not have a value separable from the value of the right to operate a business the united_states court_of_appeals for the ninth circuit affirmed the board’s decision noting that a monopoly was not granted by the operating rights certificates but rather sprang from the old law the certificates were merely a means by which a carrier might take advantage of the monopoly conferred by the statute contrasting this situation with that faced by saloons as a result of prohibition wherein prohibition led to the complete cessation of the taxpayers' businesses the court noted that cfl continued to operate its business despite changes in the character of its certificates after assuming that the monopolistic features of the certificates had some value apart from the operating rights they conferred and that those monopolistic features were destroyed by the legislation the court held that cfl was not entitled to a deductible loss as it had not established what proportion of the certificates' cost was attributable to the monopolistic features based on reporter publishing and consolidated freight lines revrul_84_145 concludes that the air carrier did not sustain a deductible loss due to the devaluation of its route authorities after deregulation specifically the carrier's route authorities were not worthless and its loss was not evidenced by closed and completed transactions fixed by identifiable events the carrier like rpc and the taxpayer in the instant case owned an asset having operating rights undividable from its monopolistic features as in each of these cases an event subsequently destroyed the monopolistic features of the asset but left the operating rights intact there is little doubt the carrier like rpc and the taxpayer would receive little or no return on the sale of its asset this result indicates not that the asset's operating rights are worthless but that the value of those rights is no more than the sum of the costs of procuring the asset directly from the original source eg obtaining an operating authority from the state rather than from an existing carrier unless the monopolistic features of the authorities are separated from their operating rights the operating rights must be worthless before the authorities can be worthless additionally because the carrier like rpc continued to use the operating rights of the route authority after its monopolistic features were destroyed there was no closed and completed transaction subsequent to the publication of revrul_84_145 the issue arose in 92_tc_1249 wherein the taxpayer sought an abandonment_loss as a result of the enactment of the motor carrier act of pub_l_no 94_stat_793 as a result of that legislation the interstate motor carrier industry underwent substantial deregulation prior to the taxpayer a motor carrier engaged in the interstate transportation of goods obtained numerous operating authorities authorities were difficult to acquire during this period because a carrier seeking an operating authority was required to demonstrate to the interstate commerce commission icc that its services were necessary moreover existing carriers had the right to intervene and oppose applications for new authorities in legislation became effective requiring the icc to issue new authorities unless existing carriers could demonstrate that such action was unnecessary easier access to operating authorities had a dramatic deleterious effect upon the resale value of crst’s authorities crst pincite crst subsequently applied for a new national authority to replace its existing operating authorities its board_of directors therefore decided to abandon the old authorities and the taxpayer deducted the value of these authorities on its federal_income_tax return the internal_revenue_service disallowed this deduction the tax_court held that crst was not entitled to deduct the value of its old authorities as in consolidated freight lines v commissioner supra the court indicated that crst could not split its operating authorities into monopolistic features and operating rights such that the elimination of one characteristic constitutes a closed and completed transaction the court also addressed crst’s argument that it had abandoned its operating authorities explaining that abandonment requires an intent to abandon the asset and an affirmative act of abandonment the court found that crst had satisfied neither requirement in affirming the tax court’s decision the eighth circuit noted that crst claimed to have abandoned its existing operating authorities before it received and without knowing if or when it would receive its national authority moreover crst continued its operations along various routes specified in the supposedly abandoned authorities while the arguments supporting disallowance of the deduction are sound they are not above challenge indeed several of the counter arguments made by taxpayer’s counsel and the national trucking association are not without merit distinctions between the act and prior deregulation may justify a different legal conclusion from that in crst supra under the motor carrier act of pub_l_no 94_stat_793 carriers were still required to obtain operating authorities from the icc in order to haul freight in a specific market however whereas new applicants formerly had the burden of proving the public necessity of the authority sought new authorities would now be issued by the icc absent a showing by an existing carrier that it was unnecessary facilitating the ability to enter the market by making it easier to obtain the needed authority resulted in the diminution of value of existing authorities while it may have opened up competition and eased the regulatory burden industry specific economic regulation was not eliminated and thus operators had a continuing need to maintain their operating authorities here however it is precisely the states’ authority to economically regulate that has been abolished by federal_law thus this is not a case of the state issuing more operating authorities thereby diluting their value rather now the states have no power to grant such operating authorities at all the nature of the regulatory change wrought by federal preemption may also be distinguished from that of the airline deregulation act of pub_l_no 95th cong 2d sess at issue in revrul_84_145 likewise supporting a contrary conclusion to that of the revenue_ruling whereas the deregulation achieved by previous legislation reduced the restrictions on competition here restrictions on competition have been eliminated while not necessarily determinative for tax purposes we note that the legislative_history of the act acknowledges that the legislation will eliminate the asset value of the operating authority h_r conf_rep no 103d cong 2d sess the awareness that deregulation would result in genuine economic loss coupled with the failure of the legislature to provide a specific remedy as it had done previously in erta4 could be interpreted as evidence that congress expected that relief would be provided under sec_165 as noted above actual post-deregulation requirements vary by state the variety of state regulatory schemes after deregulation presents another significant concern a number of states subsequently enacted legislation abolishing the need to possess any form of business license in order to operate within state boundaries there is no question that in those jurisdictions taxpayers could abandon the operating authority as worthless and claim a deduction under i r c thus while the effect of federal_law prohibiting economic regulation by the states was uniform throughout the industry ie holders of authorities experienced an economic loss allowing the deduction in some jurisdictions and not others would arguably treat similarly situated taxpayers differently case development hazards and other considerations deborah a butler by richard l carlisle chief income_tax accounting branch
